Smith, J.
The law authorizing the appointment of surveyors, in cases to try titles to land, says, the surveyor shall give in his re-' turn, on oath, at the next court; but makes no requisition for his attendance afterwards. Therefore, in such cases, as in all others, if the party wishes the surveyor to attend the succeeding courts, he ought to have him under subpoena, otherwise he cannot claim costs for his attendance. I am, therefore, against the rule-
Colcock, Bay, and Bkevaed, Js., concurred.